Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5-6, 8-10, 12-13, 15 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 20170052695 A1 discloses According to various embodiments, an electronic device may include a touch screen display, a processor configured to electrically connect with the touch screen display, and a memory configured to electrically connect with the processor. The memory may be configured to store a plurality of images, each of which includes a staring image, an ending image, and middle images in which an order to be displayed between the starting image and the ending image is determined. The memory may store instructions for, when executed, causing the processor to sequentially display at least some of the plurality of stored images on the touch screen display, to display a graphic user interface (GUI) indicating a starting point corresponding to the starting image, an ending point corresponding to the ending image, and a display point corresponding to each of the middle images on the touch screen display, the starting point and the ending point being overlapped and adjacent to each other and the display point being displayed on a path formed between the starting point and the ending point, to receive a first gesture input through the touch screen display, and to scroll the plurality of images based on the first gesture input and at least part of the order to be displayed.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … generating execution order information of the to-be-processed service in the plurality of to-be-processed services according to the directed graph, wherein the generating execution order information of the to-be-processed service in the plurality of to-be-processed service according to the directed graph comprises: determining an execution starting point, an execution end point and at least one execution midpoint mm the directed graph, the execution starting point being used to represent a to-be-processed service to be first executed, the execution end port being used to represent a to be-processed service to be finally executed, and the execution midpoint being used to represent a to-be-processed service to he executed from the execution starting point to the execution end point, setting respectively first execution order information and final execution order information for the execution starting point and the execution end point, and for an execution midpoint in the at least one execution midpoint, determining execution order information between the execution midpoint and another execution midpoint according to the first execution order information, the final execution order information and the directed edge; and executing the plurality of to-be-processed services according to the execution order information, wherein the execution order information comprises an overall execution order including a serial execution relationship between a part of the plurality of to-be-processed services and a parallel execution relationship between the other part of the plurality of to-be- processed-services.
 Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195